ORDER

PER CURIAM.
AND NOW, this 18th day of October, 2002, William L. Autman, Jr., having been suspended from the practice of law *176in the State of Delaware for a period of three years by Order of the Supreme Court of the State of Delaware dated June 3, 2002; the said William L. Autman, Jr., having been directed on August 8, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that William L. Autman, Jr., is suspended from the practice of law in this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.